                 Case 19-10289-LSS              Doc 928       Filed 08/07/19         Page 1 of 6




                              UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE


                                                               Chapter 11
In re:
                                                               Case No. 19-10289 (LSS)
IMERYS TALC AMERICA, INC., et al.,1
                                                               Jointly Administered
                                    Debtors.
                                                               Re: D.I. 655




     ORDER GRANTING APPLICATION OF THE OFFICIAL COMMITTEE OF TORT
    CLAIMANTS TO EMPLOY GLASSRATNER ADVISORY & CAPITAL GROUP, LLC
           AS FINANCIAL ADVISOR NUNC PRO TUNC TO APRIL 22, 2019

         Upon the application (the “Application”)2 of the Official Committee of Tort Claimants

(the “Committee”) of Imerys Talc America, Inc., et al. (the “Debtors” or “Imerys”) for entry of

an order (this “Order”) authorizing the Committee to retain and employ retain GlassRatner

Advisory & Capital Group, LLC (“GlassRatner” or the “Applicant”) as financial advisor for the

Committee, nunc pro tunc to April 22, 2019; and it appearing that venue of these chapter 11

cases and the Application in this district is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and it

appearing that this matter is a core proceeding pursuant to 28 U.S.C. § 157(b); and upon the

Declarations of Ian Ratner, co-founder and Chief Executive Officer of GlassRatner (the

“Original Ratner Declaration”), attached to the Application as Exhibit B, and Leanne Gould (the

“Original Gould Declaration”), an independent contractor and founding member of L Gould

LLC d/b/a Gould Consulting Services (“GCS”) working on behalf of GlassRatner, attached to

the Application as Exhibit C; the Supplemental Declaration of Ian Ratner in Support of the

1
  The above-captioned debtors in these cases (the “Debtors”), along with the last four digits of each Debtor’s federal
tax identification numbers are: Imerys Talc America, Inc. (“ITA”) (6358), Imerys Talc Vermont, Inc. (9050), and
Imerys Talc Canada Inc. (6748). The Debtors’ address is 100 Mansell Court East, Suite 300, Roswell, Georgia
30076.
2
  Any term not defined herein shall use the definition ascribed to it in the Application.
              Case 19-10289-LSS          Doc 928      Filed 08/07/19     Page 2 of 6




Application [D.I. 915] (the “Supplemental Ratner Declaration”, and with the Original Ratner

Declaration, the “Ratner Declaration”) and the Supplemental Declaration of Leanne Could in

Support of the Declaration [D.I. 916] (“Supplemental Gould Declaration” and with the Original

Gould Declaration the “Gould Declaration”); and the Court having conducted a hearing on the

Application on July 24, 2019 (the “Hearing”); and this Court having determined that the

proposed terms and conditions of GlassRatner’s employment, as set forth in the Application and

as further refined during the Hearing, are reasonable as required by section 328(a) of the

Bankruptcy Code; and this Court being satisfied based on the representations made in the

Application, the Ratner Declaration, the Gould Declaration, the Supplemental Ratner

Declaration, and the Supplemental Gould Declaration that GlassRatner and GCS (i) are

“disinterested persons” within the meaning of section 101(14) of the Bankruptcy Code, (ii) do

not represent any person or entity having an interest adverse to the Committee in connection with

these Chapter 11 Cases, (iii) do not hold or represent an interest adverse to the interests of the

Debtors’ estates with respect to matters on which the Applicant is employed, (iv) have no

connection to the Debtors, their creditors, or any other party in interest except as disclosed in the

Ratner Declaration and the Gould Declaration, and (v) the retention and employment of

GlassRatner as financial advisor for the Committee, nunc pro tunc to April 22, 2019, is

reasonable, necessary and is in the best interests of the Committee and its constituents; and this

Court having found that proper and adequate notice of the Application and the relief requested

therein has been provided in accordance with the Bankruptcy Rules and the Local Rules, and

that, except as otherwise ordered herein, no other or further notice is necessary; and any

objections (if any) to the Application having been withdrawn, resolved, or overruled on the

merits; and after due deliberation therein; and good and sufficient cause appearing therefor;



                                                  2
              Case 19-10289-LSS         Doc 928     Filed 08/07/19     Page 3 of 6




       IT IS HEREBY ORDERED THAT:

       1.      The Application is GRANTED as set forth herein.

       2.      The terms of the Application are approved in all respects except as explicitly

limited or modified herein.

       3.      In accordance with sections 328(a) and 1103(a) of the Bankruptcy Code,

Bankruptcy Rule 2014, and Local Rule 2014-1, the Committee is hereby authorized to employ

and retain GlassRatner as financial advisor in the Debtors’ Chapter 11 Cases effective as of April

22, 2019, upon the terms and conditions set forth in the Application and the Ratner Declaration

and the Gould Declaration, and GlassRatner is authorized to perform the following services:

       a. Analyze the financial operations of the Debtors pre- and post-petition, as necessary;

       b. Analyze the financial ramifications of any proposed transactions for which the
          Debtors seek Bankruptcy Court approval including, but not limited to, post-petition
          financing;

       c. Conduct any requested financial analysis including verifying the material assets and
          liabilities of the Debtors, as necessary;

       d. Assist the Committee in its review of monthly statements of operations submitted by
          the Debtors;

       e. Assist the Committee in its evaluation of cash flow and/or other projections prepared
          by the Debtors;

       f. Perform forensic investigation services, as requested by the Committee and counsel,
          regarding pre-petition activities of the Debtors in order to identify potential causes of
          action;

       g. Analyze transactions with insiders, related, and/or affiliated companies;

       h. Analyze various cash management, shared services, and other agreements and
          arrangements between the Debtor and related parties;

       i. Assess the Debtors’ ability to contribute to the trust additional amounts above the
          tender of the insurance proceeds to the extent such contributions are driven by the
          Debtors or non-Debtors affiliates’ continuing operations; and



                                                3
              Case 19-10289-LSS         Doc 928     Filed 08/07/19     Page 4 of 6




       j. Testify at hearings from time to time as required by the circumstances and

       k. Provide such other additional services as are requested by the Committee in the
          exercise of the Committee’s duties.

       4.      GlassRatner shall use its reasonable efforts to avoid any duplication of services

provided by any of the Committee’s other retained professionals in these Chapter 11 cases.

       5.      GlassRatner shall apply for compensation for professional services rendered and

reimbursement of expenses incurred in connection with the representation of the Committee in

the Debtors’ Chapter 11 Cases in compliance with sections 330 and 331 of the Bankruptcy Code

and applicable provisions of the Bankruptcy Rules, Local Rules, and any other applicable

procedures and orders of the Court. GlassRatner’s compensation for professional services

rendered and reimbursement of expenses incurred in connection with the representation of the

Committee in these Chapter 11 Cases shall be subject to the reasonableness standard provided in

section 330 of the Bankruptcy Code.

       6.      GlassRatner is entitled to reimbursement for reasonable expenses incurred in

connection with the performance of the services described above in paragraph 3, including,

without limitation, fees and expenses of GCS, and any other independent contractors that have

been approved by this Court, and the reasonable fees, disbursements and other charges of

GlassRatner’s counsel (which counsel shall not be required to be retained pursuant to section 328

of the Bankruptcy Code or otherwise), in each case in accordance with the applicable provisions

of the Bankruptcy Code, the Bankruptcy Rules, the Local Bankruptcy Rules, any applicable

orders of this Court, and (to the extent applicable) the Fee Guidelines promulgated by the Office

of the United States Trustee.

       7.      GlassRatner may only seek reimbursement for services performed by

GlassRatner’s counsel in connection with retention and fee application preparation. In the event

                                                4
               Case 19-10289-LSS         Doc 928      Filed 08/07/19     Page 5 of 6




that, during the pendency of these cases, GlassRatner seeks reimbursement for any attorneys’

fees and/or expenses, the invoices and supporting time records from such attorneys shall be

included in GlassRatner’s fee applications and such invoices and time records shall be in

compliance with Rule 2016-2(f) of the Local Rules of this Court, and shall be subject to the U.S.

Trustee Guidelines, and approval of the Bankruptcy Court under the standards of sections 330

and 331 of the Bankruptcy Code, without regard to whether such attorney has been retained

under section 327 of the Bankruptcy Code and without regard to whether such attorney’s

services satisfy section 330 (a)(3)(C) of the Bankruptcy Code; provided, however, that

GlassRatner shall not seek reimbursement of any (i) fees incurred defending any of

GlassRatner’s fee applications in these cases, or (ii) fees for services provided by GlassRatner’s

counsel to the Committee.

       8.      Notwithstanding anything in the Application to the contrary, GlassRatner will not

use independent contractors or subcontractors, other than GCS, to perform the services provided

in paragraph 3 above without separate Court approval.

       9.      Prior to any increases in the Fee Structure, GlassRatner and GCS shall provide ten

(10) business days’ notice to the Debtors, the U.S. Trustee, and the Committee. The U.S.

Trustee retains all rights to object to any rate increase on all grounds, including the

reasonableness standard set forth in section 330 of the Bankruptcy Code, and this Court retains

the right to review any rate increase pursuant to section 330 of the Bankruptcy Code.

       11.     The Committee and GlassRatner are authorized to take all actions necessary to

effectuate the relief granted pursuant to this order in accordance with the Application.

       12.     To the extent the Application, the Ratner Declaration, or the Gould Declaration is

inconsistent with this Order, the terms of this Order shall govern.



                                                  5
              Case 19-10289-LSS         Doc 928      Filed 08/07/19      Page 6 of 6




       13.     The relief granted herein shall be binding upon any chapter 11 trustee appointed

in any of these Chapter 11 Cases, or upon any chapter 7 trustee appointed in the event of a

subsequent conversion of any of these Chapter 11 Cases to cases under chapter 7.

       14.     The requirements set forth in Local Rule 2002-1(b) are satisfied.

       15.     This Court shall retain exclusive jurisdiction over all matters pertaining to this

Order and the Application.




      Dated: August 7th, 2019                         LAURIE SELBER SILVERSTEIN
      Wilmington, Delaware                       6    UNITED STATES BANKRUPTCY JUDGE
